DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Request for Continued Examination filed on 12/15/2020.
Applicant’s addition of claim(s) 14-24 is/are acknowledged.
Claim(s) 1-13 is/are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
EXAMINER’S AMENDMENT




An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Winkler (Reg. No. 66,778) on 2/9/2021. See Examiner-Initiated Interview Summary.

Please amend the claims as follows. An entire text of the claims is below. By examiner’s amendment, Claims 14, 17-18, 22, 24 are amended, Claims 20-21 are canceled, Claims 25-30 are new. 

THE CLAIMS:


14.	(Currently Amended) 	 A method for determining a contact force on a utility vehicle having a suspended front wheel axle with a left front wheel and a right front wheel and an unsuspended rear wheel axle with a left rear wheel and a right rear wheel, comprising: 
determining a total drive force of a drive train of the utility vehicle; 
determining a left front drive force of the left front wheel and a right front drive force of the right front wheel based on a torque measurement at the front wheel axle; 
determining a rear drive force of the rear wheel axle based on the total drive force and the front drive force; 
determining a left front contact force of the left front wheel and a right front contact force of the right front wheel based on a sum of a spring force at the front wheel axle measured by a sensor and the weight force of the unsuspended axle mass with respect to the front axle; 
determining a left front traction coefficient for the left front wheel based upon the left front drive force and the left front contact force; 
determining a right front traction coefficient for the right front wheel based upon the right front drive force and the right front contact force; 
determining a left front drive slip of the left front wheel based on a speed of the utility vehicle, an rpm of the left front wheel, and a rolling radius of the left front wheel;
determining a right front drive slip of the right front wheel based on the speed of the utility vehicle, an rpm of the right front wheel, and a rolling radius of the right front wheel;
determining a left rear drive slip of the left rear wheel based on the speed of the utility vehicle, an rpm of the left rear wheel, and a rolling radius of the left rear wheel; 
determining a right rear drive slip of the right rear wheel based on the speed of the utility 
determining a left front base characteristic curve for the left front wheel, the left front base characteristic curve representing the left front traction coefficient as a function of the left front drive slip; 
determining a right front base characteristic curve for the right front wheel, the right front base characteristic curve representing the right front traction coefficient as a function of the right front drive slip; 
deriving a left rear determination characteristic curve for the left rear wheel from the left front base characteristic curve and a right rear determination characteristic curve for the right rear wheel from the right front base characteristic curve based on at least one of the speed of the utility vehicle, a steering status of the utility vehicle, a driving track of the front wheels, a driving track of the rear wheels, the rolling radius of the front wheels, and the rolling radius of the rear wheels; 
determining a left rear contact force of the left rear wheel as a function of the left rear drive slip according to the left rear determination characteristic curve; and
determining a right rear contact force of the right rear wheel as a function of the right rear drive slip according to the right rear determination characteristic curve; 
wherein an all-wheel clutch is actuated as a function of the determined front and rear contact forces.

15.	(Previously Presented) 	 The method of claim 14, wherein the rolling radius of the front wheels is different from the rolling radius of the rear wheels. 

16.	(Previously Presented) 	 The method of claim 14, wherein the rolling radius of the front wheels is smaller than the rolling radius of the rear wheels. 

17.	(Currently Amended) 	 The method of claim 14, wherein deriving [[a]] the left rear determination characteristic curve and [[a]] the right rear determination characteristic curve is based on the speed of the utility vehicle, [[a]] the steering status of the utility vehicle, [[a]] the driving track of the front wheels, [[a]] the driving track of the rear wheels, the rolling radius of the front wheels, and the rolling radius of the rear wheels. 

18.	(Currently Amended) 	 The method of claim 14, wherein the rear determination characteristic curves are the same as the respective front base characteristic curves when the rear wheels use a different driving track than the front wheels. 

19.	(Previously Presented) 	 The method of claim 14, wherein the rear determination characteristic curves are adjusted from the front base characteristic curves when the rear wheels use the same driving track as the front wheels. 

20.	(Canceled) 	 

21.	(Canceled) 	 

22.	(Currently Amended) 	 The method of claim 14, further comprising:
actuating [[an]] the all-wheel clutch as a function of the determined front and rear contact forces; 
transferring a torque from [[a]] one of the wheel axles to another of the wheel axles via the all-wheel clutch;

determining the maximum torque in dependence on a maximum braking torque.

23.	(Previously Presented) 	 The method of claim 22, further comprising: 
determining the maximum braking torque dependent on a maximum traction coefficient.

24.	(Currently Amended) 	 The method of claim 23, further comprising: 
determining the maximum traction coefficient from 

25. 	 (New) 	 A method for determining a contact force on a utility vehicle having a suspended front wheel axle with a left front wheel and a right front wheel and an unsuspended rear wheel axle with a left rear wheel and a right rear wheel, comprising: 
determining a total drive force of a drive train of the utility vehicle; 
determining a left front drive force of the left front wheel and a right front drive force of the right front wheel based on a torque measurement at the front wheel axle; 
determining a rear drive force of the rear wheel axle based on the total drive force and the front drive force; 
determining a left front contact force of the left front wheel and a right front contact force of the right front wheel based on a sum of a spring force at the front wheel axle measured by a sensor and the weight force of the unsuspended axle mass with respect to the front axle; 
determining a left front traction coefficient for the left front wheel based upon the left front drive force and the left front contact force; 

determining a left front drive slip of the left front wheel based on a speed of the utility vehicle, an rpm of the left front wheel, and a rolling radius of the left front wheel;
determining a right front drive slip of the right front wheel based on the speed of the utility vehicle, an rpm of the right front wheel, and a rolling radius of the right front wheel;
determining a left rear drive slip of the left rear wheel based on the speed of the utility vehicle, an rpm of the left rear wheel, and a rolling radius of the left rear wheel; 
determining a right rear drive slip of the right rear wheel based on the speed of the utility vehicle, an rpm of the right rear wheel, and a rolling radius of the right rear wheel; 
determining a left front base characteristic curve for the left front wheel, the left front base characteristic curve representing the left front traction coefficient as a function of the left front drive slip; 
determining a right front base characteristic curve for the right front wheel, the right front base characteristic curve representing the right front traction coefficient as a function of the right front drive slip; 
deriving a left rear determination characteristic curve for the left rear wheel from the left front base characteristic curve and a right rear determination characteristic curve for the right rear wheel from the right front base characteristic curve based on at least one of the speed of the utility vehicle, a steering status of the utility vehicle, a driving track of the front wheels, a driving track of the rear wheels, the rolling radius of the front wheels, and the rolling radius of the rear wheels; 
determining a left rear contact force of the left rear wheel as a function of the left rear drive slip according to the left rear determination characteristic curve; and
determining a right rear contact force of the right rear wheel as a function of the right rear drive 
wherein a brake device is actuated as a function of the determined front and rear contact forces. 

26. 	 (New) 	 The method of claim 25, wherein the rolling radius of the front wheels is different from the rolling radius of the rear wheels. 

27. 	 (New) 	 The method of claim 25, wherein the rolling radius of the front wheels is smaller than the rolling radius of the rear wheels. 

28. 	 (New) 	 The method of claim 25, wherein deriving the left rear determination characteristic curve and the right rear determination characteristic curve is based on the speed of the utility vehicle, the steering status of the utility vehicle, the driving track of the front wheels, the driving track of the rear wheels, the rolling radius of the front wheels, and the rolling radius of the rear wheels. 

29. 	 (New) 	 The method of claim 25, wherein the rear determination characteristic curves are the same as the respective front base characteristic curves when the rear wheels use a different driving track than the front wheels. 

30. 	 (New) 	 The method of claim 25, wherein the rear determination characteristic curves are adjusted from the front base characteristic curves when the rear wheels use the same driving track as the front wheels. 

Claim Rejections - 35 USC § 112
Applicant’s Amendments filed 12/15/2021 to overcome 35 USC 112(a) rejections have been approved. The rejections under 35 USC 112(a) of the most recent Office action have been removed. 
Applicant’s Amendments filed 12/15/2021 to overcome 35 USC 112(b) rejections have been approved. The rejections under 35 USC 112(b) of the most recent Office action have been removed. 
Allowable Subject Matter
Claim(s) 14-19, 22-30 is/are allowed, and hereby renumbered 1-15, respectively.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 14, there is no prior art alone or in combination that discloses or teaches all of the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, determining a left front contact force of the left front wheel and a right front contact force of the right front wheel based on a sum of a spring force at the front wheel axle measured by a sensor and the weight force of the unsuspended axle mass with respect to the front axle;
determining a left front base characteristic curve for the left front wheel, the left front base characteristic curve representing the left front traction coefficient as a function of the left front drive slip; 
determining a right front base characteristic curve for the right front wheel, the right front base characteristic curve representing the right front traction coefficient as a function of the right front drive slip; 
deriving a left rear determination characteristic curve for the left rear wheel from the left front base characteristic curve and a right rear determination characteristic curve for the right rear wheel from the right front base characteristic curve based on at least one of the speed of the utility vehicle, a steering status of the utility vehicle, a driving track of the front wheels, a driving track of the rear wheels, the rolling radius of the front wheels, and the rolling radius of the rear wheels; 
determining a left rear contact force of the left rear wheel as a function of the left rear drive slip 
determining a right rear contact force of the right rear wheel as a function of the right rear drive slip according to the right rear determination characteristic curve.
	The closest prior art of record includes Engel et al. (US 2007/0016354 A1) and Kato (2015/0251658 A1), wherein Engel et al. teaches determining drive slip on front and rear wheel axles (para. 0060), determining a characteristic curve for each axle representing a traction coefficient as a function of the drive slip (para. 0089) and Kato teaches determining a contact force of a rear axle (para. 0229), but the prior art of record is deficient in that it does not teach all of the limitations of claim 14 as discussed above including, and in combination with other recited limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
	
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         

	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665